         Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 1 of 11



                             Measured    Processing   1 Extra    2 Extra    3 Extra
                             Volume:     Score:       Day:       Days:      Days:
                             Inbound     Inbound      Inbound    Inbound    Inbound
Date      District           Ballots     Ballots      Ballots    Ballots    Ballots

11/4/2020 ALABAMA                  155       83.87%     87.74%     96.13%     98.06%
11/4/2020 ALASKA                   554       83.21%     84.30%     86.64%     86.64%
11/4/2020 ALBANY                  1024       96.39%     97.07%     98.24%     98.24%

11/4/2020 APPALACHIAN               21       66.67%     66.67%     71.43%     76.19%
11/4/2020 ARIZONA                  463       85.31%     93.09%     95.25%     95.90%

11/4/2020 ARKANSAS                  52       80.77%     82.69%     96.15%     96.15%
11/4/2020 ATLANTA                  321       66.04%     80.69%     82.87%     86.60%

11/4/2020 BALTIMORE               2122       95.52%     95.52%     97.93%     98.40%

11/4/2020 BAY-VALLEY             15377       99.62%     99.68%     99.81%     99.82%
11/4/2020 CAPITAL                 1056       94.41%     95.83%     99.34%     99.62%

11/4/2020 CARIBBEAN                 57       89.47%     92.98%     96.49%     96.49%

11/4/2020 CENTRAL ILLINOIS        4936       96.41%     96.94%     98.58%     98.80%

          CENTRAL
11/4/2020 PENNSYLVANIA            1332       84.91%     85.81%     94.07%     95.87%

11/4/2020 CENTRAL PLAINS           271       94.10%     95.94%     98.89%     99.63%
11/4/2020 CHICAGO                 3471        0.06%      0.06%      0.12%      0.12%

          COLORADO/WYO
11/4/2020 MING                     435       63.45%     68.05%     87.13%     88.97%

          CONNECTICUT
11/4/2020 VALLEY                   286       95.80%     96.85%     98.60%     98.60%

11/4/2020 DAKOTAS                  134       61.94%     70.15%     79.10%     85.07%
11/4/2020 DALLAS                   313       84.03%     91.05%     95.85%     96.17%
11/4/2020 DETROIT                  143       74.13%     80.42%     93.71%     93.71%

11/4/2020 FT WORTH                  28       82.14%    100.00%    100.00%    100.00%

11/4/2020 GATEWAY                  221       77.83%     87.33%     91.86%     94.57%

11/4/2020 GREATER BOSTON          1503       91.88%     93.01%     98.20%     98.74%
          Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 2 of 11



                          Measured    Processing   1 Extra    2 Extra    3 Extra
                          Volume:     Score:       Day:       Days:      Days:
                          Inbound     Inbound      Inbound    Inbound    Inbound
Date      District        Ballots     Ballots      Ballots    Ballots    Ballots
          GREATER
11/4/2020 INDIANA                63       77.78%     88.89%     95.24%     95.24%

          GREATER
11/4/2020 MICHIGAN               75       74.67%     85.33%     94.67%     94.67%


          GREATER S
11/4/2020 CAROLINA              319       65.20%     74.92%     90.91%     97.18%

11/4/2020 GREENSBORO           1982       89.25%     90.97%     96.62%     97.98%


11/4/2020 GULF ATLANTIC         367       73.57%     79.02%     91.83%     93.19%

11/4/2020 HAWKEYE               213       92.49%     93.90%     96.71%     96.71%

11/4/2020 HONOLULU              133       82.71%     96.24%     97.74%     97.74%

11/4/2020 HOUSTON               152       80.92%     88.16%     92.11%     95.39%

11/4/2020 KENTUCKIANA           102       64.71%     65.69%     83.33%     87.25%

11/4/2020 LAKELAND               81       65.43%     69.14%     82.72%     82.72%

11/4/2020 LONG ISLAND          2225       98.65%     98.88%     99.01%     99.06%

11/4/2020 LOS ANGELES          9839       99.32%     99.42%     99.59%     99.63%

11/4/2020 LOUISIANA             128       85.16%     91.41%     96.09%    100.00%

11/4/2020 MID-AMERICA           203       74.88%     84.73%     94.58%     96.55%


11/4/2020 MID-CAROLINAS         733       89.63%     93.32%     94.82%     95.36%

11/4/2020 MISSISSIPPI           117       83.76%     91.45%     96.58%     98.29%

11/4/2020 NEVADA SIERRA        4442       99.37%     99.59%     99.82%     99.86%

11/4/2020 NEW YORK             5552       96.51%     97.41%     99.42%     99.51%
          Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 3 of 11



                           Measured    Processing   1 Extra    2 Extra    3 Extra
                           Volume:     Score:       Day:       Days:      Days:
                           Inbound     Inbound      Inbound    Inbound    Inbound
Date      District         Ballots     Ballots      Ballots    Ballots    Ballots


          NORTHERN NEW
11/4/2020 ENGLAND                 77       87.01%     87.01%     94.81%     96.10%

          NORTHERN NEW
11/4/2020 JERSEY                1871       97.49%     97.86%     98.50%     98.61%

11/4/2020 NORTHERN OHIO         1056       95.93%     96.59%     98.11%     98.20%

          NORTHERN
11/4/2020 VIRGINIA              1953       95.70%     96.16%     96.88%     97.03%

11/4/2020 NORTHLAND              100       87.00%     92.00%     96.00%     97.00%

11/4/2020 OHIO VALLEY           1141       91.85%     93.78%     98.51%     99.04%

11/4/2020 OKLAHOMA               111       76.58%     81.08%     97.30%     99.10%


          PHILADELPHIA
11/4/2020 METROPO                571       79.68%     80.74%     91.59%     95.45%

11/4/2020 PORTLAND              1446       96.54%     98.27%     99.45%     99.59%

11/4/2020 RICHMOND              1286       91.45%     93.16%     97.12%     97.28%

11/4/2020 RIO GRANDE             326       88.65%     92.02%     98.16%     98.47%

11/4/2020 SACRAMENTO           12653       97.78%     97.86%     98.23%     98.25%


11/4/2020 SALT LAKE CITY        1915       98.49%     98.69%     99.53%     99.63%

11/4/2020 SAN DIEGO            22927       99.74%     99.84%     99.89%     99.93%


11/4/2020 SAN FRANCISCO         4821       98.15%     98.82%     99.11%     99.15%

11/4/2020 SANTA ANA            14998       99.55%     99.59%     99.65%     99.66%
11/4/2020 SEATTLE              13830       99.42%     99.67%     99.81%     99.83%
         Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 4 of 11



                             Measured    Processing   1 Extra    2 Extra    3 Extra
                             Volume:     Score:       Day:       Days:      Days:
                             Inbound     Inbound      Inbound    Inbound    Inbound
Date      District           Ballots     Ballots      Ballots    Ballots    Ballots

11/4/2020 SIERRA COASTAL          1463       84.42%     85.30%     87.22%     87.22%

11/4/2020 SOUTH FLORIDA            241       68.88%     83.40%     95.44%     95.85%

11/4/2020 SOUTH JERSEY            1039       87.97%     88.64%     92.01%     94.03%

11/4/2020 SUNCOAST                 386       63.21%     73.83%     88.34%     95.08%

11/4/2020 TENNESSEE                193       78.24%     86.53%     95.85%     96.37%
11/4/2020 TRIBORO                  124        0.00%      0.00%      0.00%      0.00%

11/4/2020 WESTCHESTER              500       97.80%     97.80%     98.00%     98.00%

          WESTERN NEW
11/4/2020 YORK                     435       93.33%     94.48%     97.24%     97.47%


          WESTERN
11/4/2020 PENNSYLVANIA             794       79.47%     84.01%     97.10%     98.49%

11/5/2020 ALABAMA                  132       83.33%     83.33%     86.36%     93.94%
11/5/2020 ALASKA                    90       76.67%     76.67%     76.67%     76.67%
11/5/2020 ALBANY                   555       96.04%     98.92%     98.92%     99.82%

11/5/2020 APPALACHIAN               14       57.14%     57.14%     57.14%     57.14%
11/5/2020 ARIZONA                  621       94.52%     94.52%     95.81%     97.10%

11/5/2020 ARKANSAS                  43       76.74%     76.74%     79.07%     81.40%
11/5/2020 ATLANTA                  278       75.90%     76.26%     84.17%     87.05%

11/5/2020 BALTIMORE                570       74.21%     92.28%     95.96%     97.89%

11/5/2020 BAY-VALLEY              2265       98.68%     98.81%     98.85%     98.85%
11/5/2020 CAPITAL                  339       82.89%     93.51%     96.46%     98.23%

11/5/2020 CARIBBEAN                 22       81.82%     81.82%     90.91%     90.91%

11/5/2020 CENTRAL ILLINOIS        2578       96.66%     97.25%     97.75%     98.68%

          CENTRAL
11/5/2020 PENNSYLVANIA             586       52.90%     68.94%     71.84%     86.18%
         Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 5 of 11



                           Measured    Processing   1 Extra    2 Extra    3 Extra
                           Volume:     Score:       Day:       Days:      Days:
                           Inbound     Inbound      Inbound    Inbound    Inbound
Date     District          Ballots     Ballots      Ballots    Ballots    Ballots

11/5/2020 CENTRAL PLAINS         120       68.33%     76.67%     80.00%     96.67%
11/5/2020 CHICAGO                971        0.41%      0.41%      0.51%      0.72%

          COLORADO/WYO
11/5/2020 MING                   476       67.86%     69.12%     77.10%     85.29%

          CONNECTICUT
11/5/2020 VALLEY                 190       89.47%     89.47%     91.58%     95.79%

11/5/2020 DAKOTAS                131       79.39%     84.73%     89.31%     93.13%
11/5/2020 DALLAS                 237       85.65%     85.65%     95.78%     97.89%
11/5/2020 DETROIT                102       74.51%     83.33%     88.24%     92.16%

11/5/2020 FT WORTH                32       56.25%     56.25%     81.25%     84.38%

11/5/2020 GATEWAY                157       71.34%     71.97%     89.17%     92.99%

11/5/2020 GREATER BOSTON         669       93.27%     96.26%     96.71%     97.76%
          GREATER
11/5/2020 INDIANA                 68       75.00%     76.47%     91.18%     97.06%

          GREATER
11/5/2020 MICHIGAN                95       90.53%     90.53%     91.58%     94.74%


          GREATER S
11/5/2020 CAROLINA               172       73.26%     74.42%     78.49%     90.70%

11/5/2020 GREENSBORO             490       71.02%     74.90%     76.33%     90.82%


11/5/2020 GULF ATLANTIC          210       79.52%     80.00%     85.24%     92.86%

11/5/2020 HAWKEYE                135       83.70%     87.41%     90.37%     94.07%

11/5/2020 HONOLULU               210       93.33%     96.19%     96.19%     96.67%

11/5/2020 HOUSTON                 64       76.56%     76.56%     79.69%     87.50%

11/5/2020 KENTUCKIANA             67       61.19%     62.69%     64.18%     91.04%
          Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 6 of 11



                          Measured    Processing   1 Extra    2 Extra    3 Extra
                          Volume:     Score:       Day:       Days:      Days:
                          Inbound     Inbound      Inbound    Inbound    Inbound
Date      District        Ballots     Ballots      Ballots    Ballots    Ballots

11/5/2020 LAKELAND               55       72.73%     78.18%     81.82%     90.91%

11/5/2020 LONG ISLAND           360       90.00%     93.61%     94.17%     95.56%

11/5/2020 LOS ANGELES          1244       96.78%     96.78%     97.75%     98.07%

11/5/2020 LOUISIANA             117       83.76%     85.47%     91.45%     96.58%

11/5/2020 MID-AMERICA           158       73.42%     83.54%     93.67%     98.73%


11/5/2020 MID-CAROLINAS         286       69.93%     76.92%     76.92%     94.41%

11/5/2020 MISSISSIPPI            60       81.67%     81.67%     85.00%     86.67%

11/5/2020 NEVADA SIERRA         641       97.35%     98.13%     98.44%     99.22%

11/5/2020 NEW YORK             1455       96.22%     97.80%     98.35%     99.11%


          NORTHERN NEW
11/5/2020 ENGLAND                33       81.82%     90.91%     90.91%     96.97%

          NORTHERN NEW
11/5/2020 JERSEY               1430       94.90%     97.13%     97.20%     98.81%

11/5/2020 NORTHERN OHIO         342       90.94%     94.15%     95.03%     96.78%

          NORTHERN
11/5/2020 VIRGINIA              275       82.55%     89.09%     89.09%     89.82%

11/5/2020 NORTHLAND              81       92.59%     92.59%     93.83%     95.06%

11/5/2020 OHIO VALLEY           616       83.44%     89.45%     98.05%     99.03%

11/5/2020 OKLAHOMA               85       67.06%     67.06%     68.24%     98.82%


          PHILADELPHIA
11/5/2020 METROPO               229       50.66%     62.45%     65.50%     85.59%
          Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 7 of 11



                           Measured    Processing   1 Extra    2 Extra    3 Extra
                           Volume:     Score:       Day:       Days:      Days:
                           Inbound     Inbound      Inbound    Inbound    Inbound
Date      District         Ballots     Ballots      Ballots    Ballots    Ballots

11/5/2020 PORTLAND               770       91.30%     91.69%     98.05%     98.96%

11/5/2020 RICHMOND               519       90.56%     91.91%     93.64%     95.95%

11/5/2020 RIO GRANDE             148       87.16%     87.16%     87.84%     97.30%

11/5/2020 SACRAMENTO            2441       97.71%     98.20%     98.48%     98.73%


11/5/2020 SALT LAKE CITY        1117       99.02%     99.02%     99.02%     99.64%

11/5/2020 SAN DIEGO             3665       98.80%     98.88%     99.37%     99.62%


11/5/2020 SAN FRANCISCO          899       97.44%     97.78%     98.44%     98.78%

11/5/2020 SANTA ANA             1596       87.09%     87.28%     87.91%     88.03%
11/5/2020 SEATTLE               2188       97.35%     97.53%     98.26%     98.49%

11/5/2020 SIERRA COASTAL        1639       98.41%     98.60%     98.84%     99.08%

11/5/2020 SOUTH FLORIDA          186       89.25%     89.25%     89.25%     92.47%

11/5/2020 SOUTH JERSEY           438       73.06%     80.59%     82.65%     92.69%

11/5/2020 SUNCOAST               403       83.13%     83.13%     90.32%     95.78%

11/5/2020 TENNESSEE              205       83.41%     83.41%     87.80%     93.17%
11/5/2020 TRIBORO                 10        0.00%      0.00%      0.00%      0.00%

11/5/2020 WESTCHESTER            172       92.44%     95.93%     95.93%     95.93%

          WESTERN NEW
11/5/2020 YORK                   178       84.83%     85.39%     93.82%     96.07%


          WESTERN
11/5/2020 PENNSYLVANIA           328       73.78%     85.98%     89.94%     97.26%

11/6/2020 ALABAMA                 88       61.36%     88.64%     89.77%     95.45%
11/6/2020 ALASKA                  30       70.00%     70.00%     73.33%     76.67%
          Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 8 of 11



                             Measured      Processing    1 Extra     2 Extra     3 Extra
                             Volume:       Score:        Day:        Days:       Days:
                             Inbound       Inbound       Inbound     Inbound     Inbound
Date      District           Ballots       Ballots       Ballots     Ballots     Ballots
11/6/2020 ALBANY                     189        92.06%      97.35%      97.35%      98.41%

11/6/2020 APPALACHIAN                17        41.18%      41.18%      41.18%      41.18%
11/6/2020 ARIZONA                   224        85.27%      92.41%      92.41%      92.41%

11/6/2020 ARKANSAS                   11        54.55%      63.64%      63.64%      63.64%
11/6/2020 ATLANTA                   217        70.97%      83.87%      83.87%      83.87%

11/6/2020 BALTIMORE                 201        43.78%      68.66%      86.57%      87.56%

11/6/2020 BAY-VALLEY                390        87.95%      95.64%      95.90%      96.67%
11/6/2020 CAPITAL                   129        60.47%      86.05%      88.37%      93.02%

11/6/2020 CARIBBEAN                   5        60.00%      60.00%      60.00%      60.00%

11/6/2020 CENTRAL ILLINOIS          821        83.07%      95.74%      96.71%      97.08%

          CENTRAL
11/6/2020 PENNSYLVANIA              336        46.73%      75.89%      89.29%      89.88%

11/6/2020 CENTRAL PLAINS             71        57.75%      70.42%      71.83%      74.65%
11/6/2020 CHICAGO                   371         0.00%       0.00%       0.00%       0.00%

          COLORADO/WYO
11/6/2020 MING                      390        51.79%      84.62%      85.13%      86.15%

          CONNECTICUT
11/6/2020 VALLEY                     65        53.85%      63.08%      93.85%      93.85%

11/6/2020 DAKOTAS                    87        68.97%      77.01%      77.01%      80.46%
11/6/2020 DALLAS                    100        68.00%      77.00%      78.00%      88.00%
11/6/2020 DETROIT                   121        61.98%      92.56%      92.56%      92.56%

11/6/2020 FT WORTH                   14        57.14%      71.43%      71.43%      78.57%

11/6/2020 GATEWAY                   100        55.00%      80.00%      81.00%      85.00%

11/6/2020 GREATER BOSTON            214        86.45%      94.39%      94.39%      94.39%
          GREATER
11/6/2020 INDIANA                    33        84.85%      90.91%      90.91%      90.91%
          Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 9 of 11



                          Measured    Processing   1 Extra    2 Extra    3 Extra
                          Volume:     Score:       Day:       Days:      Days:
                          Inbound     Inbound      Inbound    Inbound    Inbound
Date      District        Ballots     Ballots      Ballots    Ballots    Ballots

          GREATER
11/6/2020 MICHIGAN               63       61.90%     77.78%     77.78%     77.78%


          GREATER S
11/6/2020 CAROLINA               94       61.70%     78.72%     78.72%     82.98%

11/6/2020 GREENSBORO            239       50.63%     85.77%     89.96%     89.96%


11/6/2020 GULF ATLANTIC         113       75.22%     92.92%     92.92%     95.58%

11/6/2020 HAWKEYE                60       73.33%     88.33%     88.33%     88.33%

11/6/2020 HONOLULU              103       79.61%     79.61%     85.44%     86.41%

11/6/2020 HOUSTON                29       62.07%     82.76%     82.76%     93.10%

11/6/2020 KENTUCKIANA            38       71.05%     86.84%     86.84%     89.47%

11/6/2020 LAKELAND               41       65.85%     82.93%     82.93%     85.37%

11/6/2020 LONG ISLAND           106       70.75%     86.79%     89.62%     91.51%

11/6/2020 LOS ANGELES           309       85.11%     90.94%     90.94%     92.88%

11/6/2020 LOUISIANA             102       81.37%     92.16%     92.16%     95.10%

11/6/2020 MID-AMERICA           119       40.34%     89.92%     90.76%     92.44%


11/6/2020 MID-CAROLINAS         130       61.54%     86.92%     87.69%     90.00%

11/6/2020 MISSISSIPPI            39       79.49%     92.31%     92.31%     97.44%

11/6/2020 NEVADA SIERRA         196       90.82%     95.92%     96.43%     97.45%

11/6/2020 NEW YORK              414       84.06%     89.37%     90.82%     95.17%
         Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 10 of 11



                           Measured    Processing   1 Extra    2 Extra    3 Extra
                           Volume:     Score:       Day:       Days:      Days:
                           Inbound     Inbound      Inbound    Inbound    Inbound
Date      District         Ballots     Ballots      Ballots    Ballots    Ballots


          NORTHERN NEW
11/6/2020 ENGLAND                 21       61.90%     85.71%     90.48%     90.48%

          NORTHERN NEW
11/6/2020 JERSEY                 299       85.95%     94.65%     94.98%     95.99%

11/6/2020 NORTHERN OHIO          177       67.23%     94.92%     94.92%     95.48%

          NORTHERN
11/6/2020 VIRGINIA                82       63.41%     79.27%     85.37%     85.37%

11/6/2020 NORTHLAND               50       70.00%     94.00%     94.00%     94.00%

11/6/2020 OHIO VALLEY            315       52.38%     91.75%     96.19%     96.51%

11/6/2020 OKLAHOMA                59       74.58%     88.14%     88.14%     88.14%


          PHILADELPHIA
11/6/2020 METROPO                225       68.44%     78.67%     80.89%     81.33%

11/6/2020 PORTLAND               434       77.88%     83.41%     95.85%     97.00%

11/6/2020 RICHMOND               256       83.98%     93.75%     95.31%     95.31%

11/6/2020 RIO GRANDE              61       75.41%     86.89%     86.89%     90.16%

11/6/2020 SACRAMENTO             380       88.95%     96.84%     96.84%     97.11%


11/6/2020 SALT LAKE CITY         209       81.82%     94.74%     94.74%     94.74%

11/6/2020 SAN DIEGO              697       78.77%     97.70%     97.99%     98.42%


11/6/2020 SAN FRANCISCO          170       92.94%     95.88%     96.47%     97.06%

11/6/2020 SANTA ANA              311       94.86%     98.07%     98.71%     99.04%
11/6/2020 SEATTLE                448       86.83%     91.29%     91.52%     92.41%
        Case 1:20-cv-02405-EGS Document 102-3 Filed 11/07/20 Page 11 of 11



                           Measured    Processing   1 Extra    2 Extra    3 Extra
                           Volume:     Score:       Day:       Days:      Days:
                           Inbound     Inbound      Inbound    Inbound    Inbound
Date     District          Ballots     Ballots      Ballots    Ballots    Ballots

11/6/2020 SIERRA COASTAL         386       88.08%     93.78%     93.78%     94.30%

11/6/2020 SOUTH FLORIDA          117       69.23%     95.73%     95.73%     96.58%

11/6/2020 SOUTH JERSEY           192       70.31%     82.29%     85.94%     88.02%

11/6/2020 SUNCOAST               174       81.61%     92.53%     92.53%     94.25%

11/6/2020 TENNESSEE              116       77.59%     89.66%     89.66%     89.66%
11/6/2020 TRIBORO                 14        7.14%      7.14%      7.14%      7.14%

11/6/2020 WESTCHESTER             70       68.57%     84.29%     85.71%     85.71%

          WESTERN NEW
11/6/2020 YORK                    39       66.67%     79.49%     79.49%     94.87%


          WESTERN
11/6/2020 PENNSYLVANIA           112       57.14%     72.32%     88.39%     94.64%
